Deebn, Judge.
The defendant was convicted of disorderly conduct and resisting arrest on January 8, 1968, in the Recorder’s Court of the City of Newnan. Two previous appli*750cations for certiorari to the Superior Court of Coweta County having failed (Maddox v. City of Newnan, 118 Ga. App. 347 (163 SE2d 756) and 119 Ga. App. 54 (165 SE2d 927)) he moved to set aside the judgment for reasons dehors the record on February 10, 1969. The motion was denied and application for certiorari dismissed. This procedure was proper. The motion, if maintainable in any event, comes too late after the judgment of conviction has been affirmed by this court. Frank v. State, 142 Ga. 741 (2a) (83 SE 645, LRA 1915D 817); Hodges v. Balkcom, 209 Ga. 856 (2) (76 SE2d 798).
Submitted May 6, 1969
Decided May 23, 1969.
J. L. Jordan, for appellant.
Sanders, Mottola & Haugen, Charles Van S. Mottola, for appellee.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.